DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Liang et al. (US Patent Application, Pub. No.: US 2021/0144107 A1).
In regards to claims 1, 10, and 19 Liang discloses a method, communication system, and contact center of processing messages received in a communication system (See pg. 1, paragraph [0004]), the method comprising: receiving a contact from a customer communication device in a contact center (See pg. 7, paragraph [0069]); assigning the contact to a chatbot, wherein the chatbot is configured to engage in an interaction with the customer communication device for purposes of servicing the contact, and wherein the chatbot comprises an adjustable personality characteristic (See pg. 10-11, paragraph [0090] – [0091]); determining a personality trait that is more likely than not to be found desirable by the customer that initiated the contact; and tuning the adjustable personality characteristic of the chatbot to provide the determined personality trait (See pg. 13, paragraph [0109] – [0110]).
In regards to claims 2 and 11, Liang discloses the method and communication system, wherein the adjustable personality characteristic of the chatbot is tuned in real-time (See pg. 13, paragraph [0109] – [0110]).
In regards to claims 3 and 12, Liang discloses the method and communication system, wherein the adjustable personality characteristic comprises at least one of assertive, passive, quiet, permissive, conscientious, agreeable, extraverted, and introverted (See pg. 13, paragraph [0109]).
In regards to claims 4 and 13, Liang discloses the method and communication system, further comprising: analyzing the interaction between the chatbot and the customer communication device; determining that the adjustable personality characteristic of the chatbot is to be further adjusted based on the analysis of the interaction between the chatbot and the customer communication device; and further tuning, during the interaction, the adjustable personality characteristic of the chatbot (See pg. 13, paragraph [0110]).
In regards to claims 5 and 14, Liang discloses the method and communication system, further comprising: providing an output of the chatbot to a human agent prior to allowing the output to be transmitted to the customer communication device; receiving an input from the human agent that verifies the output of the chatbot as acceptable to transmit to the customer communication device; and in response to receiving the input from the human agent, transmitting the output of the chatbot to the customer communication device (See pg. 11, paragraph [0094] and pg. 13-14, paragraph [0111]).
In regards to claims 6 and 16, Liang discloses the method and communication system, wherein the output comprises a text-based output and wherein the output is transmitted via a digital communication channel (See pg. 8, paragraph [0075]).
In regards to claims 7 and 17, Liang discloses the method and communication system, wherein the output comprises an audible output and wherein the output is transmitted via a voice or video communication channel (See pg. 7, paragraph [0069]).
In regards to claims 8 and 15, Liang discloses the method and communication system, wherein the input from the human agent is used as training data for the chatbot (See pg. 11, paragraph [0094] and pg. 13-14, paragraph [0111]).
In regards to claim 9, Liang discloses the method, wherein the chatbot is one of a plurality of chatbots, wherein each of the plurality of chatbots comprise different personality characteristics, and wherein the chatbot is selected from the plurality of chatbots based on a match between the adjustable personality characteristics of the chatbot better matching the personality trait than the other plurality of chatbots (See pg. 10, paragraph [0090]).
In regards to claim 18, Liang discloses the communication system, wherein the processor and computer memory are provided as a quantum computer (See pg. 4, paragraph [0032] and pg. 4, paragraph [0037]).
In regards to claim 20, Liang discloses the contact center, wherein the chatbot tuning function adjusts the personality characteristic of the tunable chatbot based on a desired personality trait associated with the customer, wherein the personality characteristic of the chatbot is adjusted by the chatbot tuning function in real-time (See pg. 13, paragraph [0109] – [0110]), and wherein the personality characteristic comprises at least one of assertive, passive, quiet, permissive, conscientious, agreeable, extraverted, and introverted (See pg. 13, paragraph [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu (US Patent Application, Pub. No.: US 2021/0150150 A1) teaches a method and apparatus for intelligent automated chatting. Lecue et al. (US Patent Application, Pub. No.: US 2019/0325868 A1) teach robotic agent conversation escalation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652